       Case: 1:18-cr-00681 Document #: 6 Filed: 10/12/18 Page 1 of 1 PageID #:38

                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: U.S. v. Michael Abramson                      Case Number: 18 CR 681


An appearance is hereby filed by the undersigned as attorney for:
Michael Abramson
Attorney name (type or print): Patrick J. Cotter

Firm: Greensfelder, Hemker & Gale, P.C.

Street address: 200 W. Madison Street

City/State/Zip: Chicago, IL 60606

Bar ID Number: 6202681                                    Telephone Number: (312) 419-9090
(See item 3 in instructions)

Email Address: pcotter@greensfelder.com

Are you acting as lead counsel in this case?                                   ~     Yes      0No

Are you acting as local counsel in this case?                                  D Yes          ~No

Are you a member of the court's trial bar?                                     ~ Yes          0No

If this case reaches trial, will you act as the trial attorney?                ~ Yes          0No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                     0 Federal Defender
                                                                     D CJA Panel Attorney
In order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.


Executed on 10/12/2018

Attorney signature:            S/ Patrick J. Cotter
                               (Use electronic signature if the appearance form is filed electronically.)

                                                                                               Revised 8/1/2015
